United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 04-2799
                               ________________

Talisa D. Pool,                          *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Western District of Arkansas.
Sebastian County, Arkansas;              *
Sebastian County Sheriff’s Office;       *
Frank Atkinson, Sheriff; Jim Rush;       *
Donna Seamster; Charles Wall;            *
Gayla Grist; Matt Brown; John and        *
Jane Does, 1-5,                          *
                                         *
            Appellants.                  *

                               ________________

                          Submitted: March 18, 2005
                              Filed: August 18, 2005 (Corrected August 26, 2005)
                               ________________

Before RILEY, BOWMAN, and GRUENDER, Circuit Judges.
                        ________________

GRUENDER, Circuit Judge.

       Talisa Pool suffered a miscarriage at the Sebastian County Detention Center
(“SCDC”) while awaiting transfer to the Arkansas Department of Corrections. Pool
filed suit against the following defendants: Sebastian County, Arkansas; the
Sebastian County Sheriff’s Office; Frank Atkinson, the Sheriff of Sebastian County,
Arkansas; Jim Rush, a jail administrator; Donna Seamster, a licensed practical nurse;
Charles Wall, a registered nurse; Lt. Gayla Grist; Deputy Matt Brown; and various
John and Jane Doe jailers.

       Pool alleged four claims in her complaint: (1) a claim under 42 U.S.C. § 1983
and Arkansas law that the defendants were deliberately indifferent to her serious
medical needs in violation of the Eighth Amendment’s prohibition against cruel and
unusual punishment; (2) a claim under the Arkansas Civil Rights Act based on a
provision of the Arkansas Constitution that states: “The policy of Arkansas is to
protect the life of every unborn child from conception until birth, to the extent
permitted by the Federal Constitution.”; (3) a claim under Arkansas law for the tort
of outrage; and (4) a claim under Arkansas law against Seamster and Wall for medical
injury due to negligence.

       The defendants filed a motion for summary judgment. The district court1
granted the defendants’ motion for summary judgment on claims (2) and (4) above.
In addition, the district court granted summary judgment to defendant Matt Brown on
all claims because he was not employed at the SCDC at the time of the incident.
However, the district court denied summary judgment to all of the other defendants
on the § 1983 claim, holding that genuine issues of material fact exist as to whether
the defendants were deliberately indifferent and that the defendants are not entitled
qualified immunity.

       The remaining defendants (“Appellants”) now bring this interlocutory appeal
from the district court’s denial of their motion for summary judgment based on
qualified immunity. Ordinarily, a party cannot appeal from a denial of summary


      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas.


                                         -2-
judgment. Moore v. Duffy, 255 F.3d 543, 545 (8th Cir. 2001). However,
“government officials who lose their motions for summary judgment on the basis of
qualified immunity are . . . entitled to an immediate review solely to determine
whether the plaintiff’s claims allege a violation of clearly established law.” Johnson-
El v. Schoemehl, 878 F.2d 1043, 1046 (8th Cir. 1989). Therefore, the only issue on
appeal is whether the district court erred in denying Appellants’ motion for summary
judgment on the § 1983 claim based on qualified immunity. For the reasons
discussed below, we dismiss for lack of jurisdiction in part, and we affirm in part.

I.    FACTUAL BACKGROUND

       We adopt in large part the statement of facts in the district court’s
memorandum opinion. See Talisa D. Pool v. Sebastian County, Ark., No. 03-2112,
slip op. at 2-16 (W.D. Ark. June 28, 2004). The following facts are drawn from
Pool’s deposition testimony and written records maintained by the SCDC.

      Following a jury trial, Pool was convicted of manslaughter and sentenced to
ten years in prison. The Arkansas Court of Appeals affirmed her conviction and
sentence. While out on bond pending her appeal, Pool learned she was pregnant by
taking a home pregnancy test. Pool believed she was a couple of months pregnant.
She called the Health Department and made an appointment for prenatal care.
However, before the appointment, Pool turned herself in to begin serving her
sentence.

       On May 8, 2001, she was booked into the SCDC pending transfer to the
Arkansas Department of Corrections. Earlier that day, Pool realized she was
bleeding. When she went to the bathroom, she noticed light blood in the commode
and put on a sanitary pad. When Pool turned herself into the SCDC, she was not
visibly pregnant at the time. However, as part of the booking-in process, she
completed a medical questionnaire on which she indicated that she was currently

                                          -3-
pregnant. The questionnaire contained the following question: “Is there anything
else we need to know about your health?” In response, Pool wrote: “I am passing
blood clots.” Pool also asked if she could be seen by a nurse. She was told that she
would have to fill out a form for money to be deducted from her account. Pool stated
that she had no problem with that and just needed to see the nurse. Pool completed
the form.

      A medical treatment report dated May 8, 2001 and completed by Donna
Seamster, a licensed practical nurse, indicates that Pool stated she was pregnant and
bleeding. It was noted that Pool was demanding transportation to the emergency
room. Seamster indicated that Pool was instructed to rest with her feet elevated.

       Although the May 8 report contains a line indicating that Pool had been “seen
by” Seamster, Pool maintains that she was not seen until the following day at about
8:00 a.m. or 9:00 a.m. According to Pool, the nurse was “real rude.” The nurse
asked Pool if she was pregnant and when Pool responded “yes,” the nurse asked how
she knew she was pregnant. Pool responded that she had taken a home pregnancy
test. The nurse also asked Pool why she thought she needed to go to the emergency
room. Pool responded that she had started hemorrhaging on her way to the jail and
had put on a sanitary pad. Pool asked the nurse for some Tylenol and pads, but the
nurse responded that she just needed bed rest. According to Pool, the nurse did not
believe she was pregnant.

       Seamster’s medical treatment report dated May 9, 2001 states that according
to a twenty-hour activity log, Pool had not asked for sanitary pads. It also notes that
Pool had been observed standing in the recreation yard and visiting with her peers.
The report indicates that Pool had been served three meals without difficulty or
complaint and that no blood was observed in the commode.




                                          -4-
       After her visit to the nurse, Pool returned to her cell and lay down. She stayed
in her bed all day, slept, and held her belly because of cramping in her abdominal
area. When meals came, some of the other female inmates brought her tray to her.
Again, she requested Tylenol and pads, but she was told that they were out of both.
Throughout the day, she continued to ask for Tylenol and pads but never received
any.

       Finally, after a shift change, one of the other inmates was able to get her some
pads. Fellow inmates took a pad containing blood clots to one of the deputies who
was supposed to show it to the nurse on duty. Despite this, no one came to check on
her or asked how she was doing.

      Pool ached and continued to pass blood clots and overflow her sanitary pads.
She rested with her feet up and slept in her clothes. According to Pool, she felt so bad
while she was in the SCDC that she did not shower or go to the recreation yard.

       On May 11, 2001, Pool was told to pack up her things because she was going
to be taken to Benton County. Pool put on her street clothes. During the drive she
was cramping and dozed in and out. By the time she got to Benton County, Pool had
bled through her clothes and onto the seat of the bus. One of the male inmates told
Pool she had blood on her clothes.

       During the booking-in process at Benton County, Pool asked if she could be
seen by the nurse. The booking officer asked what was wrong and Pool replied that
she was pregnant and bleeding. When the booking officer saw her clothes, Pool was
immediately taken to see the nurse. The nurse asked Pool to take off her clothes.
Noticing that blood had overflowed the pad and through Pool’s clothes, the nurse
asked why she hadn’t been taken to the doctor or hospital. Pool responded that she
didn’t know and that she had been bleeding like this for a couple of days. Pool asked
the nurse if she could get her to the hospital because she felt like she was going to

                                          -5-
lose her baby. The nurse replied that she would see what she could do. Pool testified
that she was passing quarter-sized blood clots during this time.

      Pool was told to shower and to put on a Benton County jail uniform. She also
was given some pads. However, about an hour later, Pool was told that she was going
to be taken back to the SCDC and that she needed to pack up her things. Pool
changed back into her bloody clothes.

       A medical treatment report completed by Charles Wall, a registered nurse,
indicates that Pool was returning to the SCDC from Benton County. Wall directed
that Pool be placed in an observation cell, that her pad usage and bleeding be noted,
and that she be encouraged to rest. He wrote that “we will observe pt. for alleged
bleeding though been unable to affirm.”

       When Pool returned to the SCDC, she put on a uniform and was placed in an
observation cell. She was told that the doctor would see her that night. The cell had
a small window in the door that was kept covered from the outside. According to
Pool, the observation window was opened only once while she was in the cell. When
the door was opened to push in her meal tray, Pool asked the female deputy if or
when she was going to see the doctor. She was told that the doctor had been checking
on her throughout the night. Pool responded that she hadn’t spoken to the doctor.

       Pool could not eat, was cramping badly and bleeding. According to Pool, on
the second day in the observation cell, “everything just started going crazy.” Pool
was in such pain she was balled up in a knot. She only got up from the bed when she
had to use the commode. She was screaming, hollering and beating on the wall to try
to get the deputies to come and see her.

     When the deputies came, she told them she had bled in her clothes and that she
needed to see the doctor. According to Pool, the deputies did not enter the cell but

                                         -6-
only stood at the open door. They told her that there were no doctors, that they could
not see any blood, and that there was nothing wrong with her and she just needed to
lie down and put her feet back up. The entire time she was in the observation cell, no
one actually entered the cell until after she miscarried.

      Sometime shortly after midnight on May 13, 2001, Pool miscarried over the
commode. Pool caught the baby with her shirt. According to Pool, the deputies did
not believe that she was pregnant and that she had miscarried.

       A jailer came to the observation window when Pool had the baby in her lap.
The jailer asked Pool to hold up the baby. Pool responded that she could not because
the cord was still attached. The jailer then left and returned with Deputy Griffin and
another deputy. They asked: “Is a child really there?” Pool responded yes and the
deputies left. The paramedics came to transport Pool to the hospital.

       Pool was taken to the hospital and underwent surgery to remove the placenta.
The fetus was determined to have been between four and five months in gestation.
Hospital records do not mention that Pool had been bleeding for several days prior
to arriving at the hospital. In fact, the records indicate that Pool went to jail that day
and delivered a pre-term non-viable infant.

       Deputy Griffin was working the control room on the night Pool miscarried.
Deputy Griffin submitted an affidavit, in which she attests to the following facts. She
was aware that Pool had been bleeding daily prior to miscarrying. Two days before
Pool miscarried, Deputy Griffin delivered a used sanitary pad to her supervisor and
was told to get it off the desk. Deputy Griffin’s supervisor told her to quit being an
inmate-lover, to toughen up and to “not let these people get to you.” The supervisor
also commented: “F[***] her [Pool], she’s going to prison and doesn’t need a baby
anyway.” Deputy Griffin also maintains that everyone on her shift was aware of what



                                           -7-
was happening to Pool because they had talked about it. Finally, Sgt. Grist told
Deputy Griffin not to do anything for Pool and that Pool just wanted attention.

       Deputy Griffin maintains that after Pool miscarried, there was blood all over
the cell floor and bench, and Pool was sitting in a pool of blood crying. Deputy
Griffin wrote the following report on May 13, 2001 at 5:43 a.m.:

      At approximately 1:00 a.m. while working control room I saw inmate
      Pool rocking back and forth on the bunk holding her stomach. I turned
      on the speaker and ask inmate if she was OK. She was yelling “Help
      me.” I told Sgt. Grist. Grist said she would check on her shortly. At
      approximately 1:25 Sgt. Grist and Deputy Brown entered cell. Inmate
      stated she was miscarrying and was sitting in water. Deputy Brown told
      inmate to put her feet up. Inmate did not comply, Grist and Brown
      exited cell. At approximately 1:30 a.m. inmate moved to toilet and sat
      down still yelling for help. Inmate then stood and had a white piece of
      material in her hand under her bottom. She then moved back to bunk
      with something in her hand. I had Deputy Warren take over control so
      I/Griffin could go to cell. I opened window and ask what she had. She
      said she was holding her baby. I immediately found Sgt. Grist and she
      returned to cell with myself along with Deputy Brown. We entered cell
      and saw a small fetus in her lap. Deputy Brown wanted to remove it but
      inmate said no it was still attached by the cord. Inmate then stated “Are
      you happy now.” Sgt. Grist contacted Nurse Charlie and E.M.S. E.M.S.
      arrived at approximately 1:48 a.m. and departed at approximately 1:53
      a.m.

      On May 14, 2001, Deputy Griffin also wrote the following incident report:

      Due to being tired and stressed I forgot details about this incident that
      I wanted to include. They are as follows: At approximately 1:30 a.m.
      when inmate Pool moved to the toilet and sat down she was as I said still
      yelling for help. She then proceeded to scream continuously and then
      tried to stand. After a few brief moments she began looking downward
      and yelled “no” then reached her right hand under her. Then she

                                         -8-
reached down and picked up some sort of white materials and brought
it up under her bottom. She stood there for a moment before moving to
the bunk where she sat with her left leg bent on the bunk and her right
foot on the floor. She still had this white material in her hand and it
appeared there was something in it. After being relieved by Deputy
Warren to go check on inmate Pool I opened the window to the cell and
tried to get her to come to the door. She stated that she couldn’t get up.
I tried again to get her to come to the door and again she declined. I
then ask [sic] her what she had in the white material she said “It’s my
baby” and began to cry. Inmate then said “I told you, do you believe me
now?” I then went to find Sgt. Grist. Report continues as earlier
reported.

On May 14, 2001, Lt. Gayla Grist wrote the following incident report:

At approximately 1:25 a.m. on May 13, 01 myself and Deputy Brown
checked on Talisa Pool due to her yelling for a few minutes. Pool said
she thought she was trying to have a miscarriage. I asked her how far
along she was in her pregnancy and she said four months. A small
amount of blood was on the stool so I told her the best thing to do was
to lie on her back and elevate her feet. She would not do what I asked
and remained in a position on her knees and squatted down. At
approximately 0135 Deputy Griffin notified me that she saw Pool
deliver the baby and had it in her hands. Myself and Brown went to the
hospital cell where Pool did have a fetus approximately four to five
inches long. I went to the office and called Nurse Wall to advise him of
the transport of Pool to the hospital. At approximately 0142 EMS was
contacted. They arrived at 0148 and departed with Pool and Deputy
Brown as escort at 0153. She was taken to Sparks Hospital for
evaluation.

On May 14, 2001, Deputy Brown wrote the following report:

On 5/12/01 at approximately 2345 I heard screams coming from HC-3
and opened the window where inmate Pool was being housed. Pool
stated that she was cramping. I told her that there wasn’t anything I

                                   -9-
      could do for her cramping but that I would keep a check on her.
      Approximately 0125 myself and Sgt. Grist went down to check on Pool
      because she had started to yell again. When we entered the cell Pool
      stated she was having contractions that were four minutes apart. Pool
      said she was bleeding and she thought she was going to miscarry. Pool
      told Sgt. Grist that she was about four months along. Pool was told to
      try to relax and lie down with her feet propped up. I noticed a small
      amount of blood in the toilet but did not see that she had any coming
      from between her legs. While I was talking to Pool she no longer acted
      like she was in pain. She said she couldn’t lie down because her mat
      was wet. The mat or her blanket did not appear to be wet. A few
      minutes later while I was intaking another inmate Sgt. Grist told me to
      come with her that Pool might have had the baby. When we entered the
      cell there was a small brown object between Pool’s legs. I approached
      her and saw that it was a baby. I picked up the baby to check for any
      signs of life but there weren’t any. Pool told me not to take it because
      it was still attached to her. (The placenta was still inside her). Sgt. Grist
      exited the cell to contact EMS and I stayed with Pool until EMS arrived.
      After their arrival I escorted Pool to the hospital. It was confirmed that
      the fetus had not survived and the doctor tried to remove the placenta.
      Pool asked for something for the pain and it seemed as if she was only
      in pain when the doctors and nurses were around. Pool was given a shot
      for pain and the doctor was unsuccessful removing the placenta and
      Pool was given medication to assist her body with expelling the
      placenta. A few hours later Pool again asked for more pain medication.

      On May 17, 2001, the jail administrator, Jim Rush, wrote to the supervisor of
the Criminal Investigation Division about why Pool was in the observation cell.
Rush wrote:

       The reason Ms. Pool was in the Observation Cell under constant video
      surveillance was because upon learning that Ms. Pool was refused
      transfer to Benton County due to medical problems and upon learning
      that ADC [Arkansas Department of Correction] would accept custody
      on Monday, May 14, 2001 of Ms. Pool, I advised Nurse Wall for Ms.
      Pool to be placed in the Observation Cell immediately upon her return

                                          -10-
      from Benton County for medical observation until her departure to the
      ADC on Monday, May 14, 2001.

       Appellants submitted to the district court an affidavit of Dr. Mike Hillis. In
May 2001, Dr. Hillis was a resident at Sparks Regional Medical Center. He was
present when Pool was brought in following her miscarriage. Dr. Hillis stated that
there was nothing in Pool’s medical history, including a previous vaginal delivery and
a full-term caesarean section, to indicate that Pool was subject to any special or
additional risk of miscarriage. In fact, Dr. Hillis stated that previous successful
deliveries indicate Pool had a lower risk of miscarriage.

       Dr. Hillis further stated that the pathologist’s report indicates Pool’s
miscarriage was probably caused by an abrupted placenta, which occurs when the
blood flow to the placenta ceases. Dr. Hillis explained that an abrupted placenta can
be caused by the use or abuse of amphetamines; however, no drug screen was
performed in Pool’s case. Dr. Hillis stated that because Pool’s miscarriage appears
to have been caused by an abrupted placenta, the fetus was “almost surely dead before
the miscarriage occurred.” Dr. Hillis’s affidavit provided that a “miscarriage is not
a physical injury; instead, it is a natural body function whereby the body rejects the
fetus and results in no physical harm to the patient.” Finally, he stated that “[t]he
only thing to do for a woman who appears likely to have a miscarriage is to advise
bed rest with elevation of the feet” and that “bed rest . . . is the only advice or
treatment I would give a patient I suspect might have a miscarriage.”

II.   DISCUSSION

       Qualified immunity protects a government official from liability in a § 1983
claim unless his or her conduct violated a clearly established statutory or
constitutional right of which a reasonable person would have known. Meloy v.
Bachmeier, 302 F.3d 845, 848 (8th Cir. 2002). At the time of Pool’s miscarriage, “the

                                         -11-
law was clearly established that a prison official’s deliberate indifference to an
inmate’s serious medical needs violates the Eighth Amendment.” Id. (citing Estelle
v. Gamble, 429 U.S. 97, 104-05 (1976) and Jolly v. Knudsen, 205 F.3d 1094, 1096
(8th Cir. 2000)). “Deliberate indifference may be manifested by prison doctors in
responding to the prisoner’s needs or by prison officials in intentionally denying or
delaying access to medical care or intentionally interfering with prescribed
treatment.” Meloy, 302 F.3d at 849. “The prisoner must show more than negligence,
more even than gross negligence, and mere disagreement with treatment decisions
does not rise to the level of a constitutional violation.” Jolly, 205 F.3d at 1096
(quoting Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995)) (internal
quotation omitted). However, “medical treatment may so deviate from the applicable
standard of care as to evidence . . . deliberate indifference.” Moore, 255 F.3d at 545.

       In this interlocutory appeal, Appellants argue that they are entitled to qualified
immunity because: (1) Pool offered no proof that they proximately caused any
compensatory damages; (2) Pool suffered no physical injury;2 (3) they complied with
the standard of medical care in the community in treating Pool; and (4) Pool cannot
prove that she was suffering from a serious medical need that created an excessive
risk to her health or safety or that Appellants actually knew of an excessive risk.

       We must first address whether we have jurisdiction over this appeal. As we
noted, ordinarily we lack jurisdiction over an appeal challenging the denial of a
summary judgment motion, but when a summary judgment motion based on qualified
immunity is denied, we have jurisdiction to “resolve a dispute concerning an ‘abstract
issu[e] of law’ relating to qualified immunity.” Id. (quoting Behrens v. Pelletier, 516

      2
        Essentially, this presents an issue of damages under the Prison Litigation
Reform Act of 1996, 42 U.S.C. § 1997e(e), which provides that “[n]o Federal civil
action may be brought by a prisoner confined in a jail, prison, or other correctional
facility, for mental or emotional injury suffered while in custody without a prior
showing of physical injury.”
                                          -12-
U.S. 299, 313 (1996)) (internal quotations omitted). “A district court’s determination
of evidentiary sufficiency is not subject to an interlocutory appeal, however, simply
because the determination occurs in a qualified immunity case.” Id. In sum, in an
interlocutory appeal:

      The question of what was known to a person who might be shielded by
      qualified immunity is reviewable, to determine if the known facts would
      inform a reasonable actor that his actions violate an established legal
      standard . . . . Conversely, if the issues relate to whether the actor
      actually committed the act of which he is accused, or damages, or
      causation, or other similar matters that the plaintiff must prove, we have
      no jurisdiction to review them in an interlocutory appeal of a denial of
      a summary-judgment motion based on qualified immunity.

Miller v. Schoenen, 75 F.3d 1305, 1309 (8th Cir. 1996).

      Accordingly, it is clear that we lack jurisdiction to review Appellants’ first two
arguments. They relate to the issues of damages and causation, and, therefore, they
are unreviewable in this interlocutory appeal. See id.

      In Appellants’ third argument, they contend that it is clearly established that
they are entitled to qualified immunity because they complied with the standard of
medical care in treating Pool. Initially, this argument appears reviewable because we
have jurisdiction over disputes concerning the clearly established law at the time of
Pool’s miscarriage. See Meloy, 302 F.3d at 848-49; Moore, 255 F.3d at 545.
However, we conclude that this argument also is unreviewable because it is
analogous to the one we dismissed for lack of jurisdiction in Moore.

       In Moore, an inmate brought a § 1983 claim against a prison doctor, alleging
that the doctor was deliberately indifferent to his serious medical needs in violation
of the Eighth Amendment. The district court denied the doctor’s motion for summary
judgment based on qualified immunity, concluding that the parties’ conflicting expert

                                          -13-
opinions regarding the treatment rendered by the doctor created a material question
of fact with respect to whether the doctor acted with deliberate indifference to the
inmate’s medical needs.

       The doctor appealed, claiming that although he knew of the inmate’s serious
medical needs, he was not deliberately indifferent to those needs. The Court
dismissed the interlocutory appeal for lack of jurisdiction because the doctor was not
challenging whether the deliberate indifference standard at issue was clearly
established. Rather, the Court explained that the doctor sought “to challenge only
the district court’s determination that . . . the pre-trial record sets forth a genuine issue
of fact for trial,” and therefore, the Court lacked jurisdiction to hear the appeal.
Moore, 255 F.3d at 545 (internal quotation omitted).

       As in Moore, Appellants’ argument regarding the standard of care essentially
challenges the district court’s rejection of Dr. Hillis’s affidavit and its conclusion that
“there are clearly genuine issues of material fact as to whether one or more of the
defendants exhibited deliberate indifference to Pool’s serious medical needs.” As
the district court explained: “Dr. Hillis’ affidavit does not indicate that he was aware
of the fact that Pool had been bleeding vaginally since May 8, 2001. Nor does he
provide an opinion on whether the bleeding could have been stopped had Pool
received medical attention between May 8th and May 13th.” Pool, No. 03-2112, slip
op. at 16. The district court also concludes that Dr. Hillis’s “affidavit does not appear
to address the situation as it existed between May 8th and Pool’s miscarriage.” Id.
at 21. In their briefing of this appeal, Appellants challenge these findings, arguing
that based on Dr. Hillis’s affidavit, the standard of medical care in this case is
undisputed. Based on our precedent in Moore, we will not review the district court’s
determination of evidentiary sufficiency.

      Appellants’ final argument is that Pool failed to prove that she was suffering
from a serious medical need that created an excessive risk to her health or safety or

                                            -14-
that Appellants actually knew of the excessive risk. Although we lack jurisdiction
over most of the issues raised by Appellants, this final argument is subject to our
review because it requires us to resolve an “abstract issue of law” relating to qualified
immunity, see Moore, 255 F.3d at 545, and because we may review what was known
to Appellants in order to determine if the known facts would inform a reasonable
actor that his actions violate an established legal standard, see Miller, 75 F.3d at
1308-09.

       Appellants contend that Pool has failed to show that her health was exposed
to an excessive risk, as opposed to the health of her unborn child. They also contend
that she has failed to show that they actually knew of an excessive risk to her health
because she was not “showing” at the time and was only “experiencing minimal
feminine bleeding.” Appellants’ argument fails because it ignores facts in the record
and relies on an incorrect understanding of the legal standard governing this case.

        At this stage, “we must take as true those facts asserted by plaintiff that are
properly supported in the record.” Tlamka v. Serrell, 244 F.3d 628, 632 (8th Cir.
2001). In addition, Pool simply must prove that she suffered from an objectively
serious medical need and that Appellants knew of the need yet deliberately
disregarded it. Jolly, 205 F.3d at 1096. A serious medical need is “one that is so
obvious that even a layperson would easily recognize the necessity for a doctor’s
attention.” Johnson v. Busby, 953 F.2d 349, 351 (8th Cir. 1992); see also Aswegan
v. Henry, 49 F.3d 461, 464 (8th Cir. 1995) (noting that a serious medical need is one
that is either obvious to layperson or supported by medical evidence).

       Although Pool may not have been “showing,” Pool informed prison officials
that she was pregnant, bleeding and passing blood clots. The record also shows that
Pool was in extreme pain from the cramping, so much so that it affected her ability
to perform routine daily functions such as eating and showering. These facts, along
with those detailed above, “constituted a need for medical attention that would have

                                          -15-
been obvious to a layperson, making submission of verifying medical evidence
unnecessary.” Hartsfield v. Colburn, 371 F.3d 454, 457 (8th Cir. 2004). Based on
the facts presented on summary judgment, we cannot say that as a matter of law
Appellants were not deliberately indifferent in responding to Pool’s miscarriage.

III.   CONCLUSION

       For the reasons discussed above, we dismiss Appellants’ first three arguments
for lack of jurisdiction. However, regarding Appellants’ fourth argument, we affirm
the district court’s denial of their motion for summary judgment based on qualified
immunity.
                          ___________________________




                                        -16-